DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 11-13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vilaipornsawai et al. (US Patent Application Publication 2020/0008231; hereinafter Vilaipornsawai).
Regarding claims 1 and 11 Vilaipornsawai discloses a method for and a user equipment (UE) in a communication system, the UE comprising:
(fig. 14, transceiver 508); and
a controller (fig. 14, processor 502) configured to:
transmit, to a base station via the transceiver, capability information indicating whether a communication based on multiple transmission and reception points is available (paragraphs 0074, 0086-0087; wherein the UE transmits to the network UE capability information indicating the number of PDCCHs the UE can monitor which relates to the receiving chains of the UE and its capability to receive in the multiple chains);
receive, from the base station via the transceiver, physical downlink shared channel (PDSCH) resource allocation information associated with the multiple transmission and reception points (paragraphs 0049, 0051, 0052, 0200; wherein the UE receives DCI with PDSCH resource allocation); and
receive, at least one data in a PDSCH transmitted from the multiple transmission and reception points, based on the PDSCH resource allocation information (paragraphs 0049, 0051, 0052, 0200; wherein the UE receives multiple PDSCHs from multiple TRPs).
Regarding claims 6 and 16 Vilaipornsawai discloses a method for and a base station in a communication system, the base station comprising:
a transceiver (fig. 15, transceiver 608);
a controller (fig. 15, processor 502) configured to:
receive, from a user equipment (UE) via the transceiver, capability information indicating whether a communication based on multiple transmission and reception points is available (paragraphs 0074, 0086-0087; wherein the UE transmits to the network UE capability information indicating the number of PDCCHs the UE can monitor which relates to the receiving chains of the UE and its capability to receive in the multiple chains);
transmit, to the UE via the transceiver, physical downlink shared channel (PDSCH) resource allocation information associated with the multiple transmission and reception points (paragraphs 0049, 0051, 0052, 0200; wherein the UE receives DCI with PDSCH resource allocation); and
transmit, to the UE via the transceiver, at least one data in a PDSCH based on the PDSCH resource allocation information (paragraphs 0049, 0051, 0052, 0200; wherein the UE receives multiple PDSCHs from multiple TRPs).
Regarding claims 2, 7, 12 and 17 Vilaipornsawai discloses the methods of claims 1 and 6, the UE of claim 11 and the base station of claim 16, wherein the capability information comprises at least one of (note that this language requires only one of the options for the claim to be met): first information indicating whether the communication based on multiple transmission and reception points is available, in case that the resource allocation information is overlapped in time and frequency domain (paragraphs 0061, 0068-0072, 0086-0087; UE capability that informs NC-JT support and overlapping/non-overlapping/partially overlapping resources); second information indicating whether the communication based on multiple transmission and reception points is available, in case that the resource allocation information is not overlapped in frequency domain; or third information indicating whether the communication based on multiple transmission and reception points is available, in case that the resource allocation information is not overlapped in time domain.
Regarding claims 3, 8, 13 and 18 Vilaipornsawai discloses the methods of claims 1 and 6, the UE of claim 11 and the base station of claim 16, wherein the resource allocation information is received via single downlink control information (DCI) (paragraphs 0051; DCI received with resource allocation for PDSCH).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 9-10, 14-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilaipornsawai in view of Lee et al. (US Patent Application 2020/0221487; hereinafter Lee).
Regarding claims 4, 9, 14, and 19 Vilaipornsawai discloses the methods of claims 1 and 6, the UE of claim 11 and the base station of claim 16. Vilaipornsawai fails to explicitly disclose, but Lee in the same field of endeavor discloses wherein the controller is further configured to receive the data on the PDSCH based on multiple transmission configuration indicator (TCI) states (paragraphs 0120, 0290; wherein the data is received based on TCI states configured for the UE). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Vilaipornsawai with the teachings of Lee, in order to achieve a more efficient communication (Lee: paragraph 0473).
Regarding claims 5, 10, 15, and 20 Vilaipornsawai discloses the methods of claims 1 and 6, the UE of claim 11 and the base station of claim 16. Vilaipornsawai fails to explicitly disclose, but Lee in the same field of endeavor discloses wherein a resource for the data in the PDSCH from each transmission and reception point is determined based on a signaling order of transmission configuration indicator (TCI) states (paragraphs 0120, 0290, 0364-0367; wherein the data is received based on TCI states configured for the UE). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Vilaipornsawai with the teachings of Lee, in order to achieve a more efficient communication (Lee: paragraph 0473).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2020/0221428 to Moon et al. – that discloses a base station may determine a beam to be applied to transmission of a physical signal or a channel on the basis of the beam quality information reported from the terminal, and configure one or a plurality of transmission configuration information (TCI) states for the physical channel (e.g., PDCCH or PDSCH) to the terminal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466







/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466